     Case 2:19-cv-08122-JAK-PLA Document 17 Filed 03/27/20 Page 1 of 3 Page ID #:145




1
      Todd M. Friedman (216752)
      Adrian R. Bacon (280332)
2     Law Offices of Todd M. Friedman, P.C.
3     21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@toddflaw.com
7     Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
       PEDRO HERRERA,                                          Case No.
11
                                             )
                    Plaintiff,
12                                           )
13         vs.                               ) 2:19-cv-08122 JAK
                                             )
       LOANME, INC., and DOES 1-10 inclusive, JOINT STIPULATION TO
14
                                             )
15              Defendants.                  ) DISMISS WITH PREJUDICE
                                             )
16

17          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
18
      and Defendants by and through their undersigned counsels, that pursuant to
19
      Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the above-captioned
20
      action is hereby dismissed in its entirety with prejudice. Each party shall bear
21
      their own costs and attorney fees.
22                       Respectfully submitted March 27, 2020
23
                                          By: s/ Todd M. Friedman, Esq.
24
                                                Todd M. Friedman
25                                             Attorney for Plaintiff
26                                             By: s/ Courtney C. Wenrick Esq.
                                                      Courtney C. Wenrick
27                                                    Severson&Werson
                                                    Attorneys for Defendants
28




                                       Stipulation to Dismiss- 1
     Case 2:19-cv-08122-JAK-PLA Document 17 Filed 03/27/20 Page 2 of 3 Page ID #:146




1
                                       Signature Certification
2
             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
3
       Policies and Procedures Manual, I hereby certify that the content of this
4
       document is acceptable to counsel for Defendant and that I have obtained their
5
       authorization to affix their electronic signature to this document.
6

7
      Dated: March 27, 2020
8
                                 LAW OFFICES OF TODD M. FRIEDMAN , P.C.
9

10                                        By: _ s/ Todd M. Friedman, Esq.
                                                 Todd M. Friedman
11
                                                   Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Stipulation to Dismiss- 2
     Case 2:19-cv-08122-JAK-PLA Document 17 Filed 03/27/20 Page 3 of 3 Page ID #:147




1                             CERTIFICATE OF SERVICE
2
      Filed electronically on March 27, 2020 with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on March 27, 2020 to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9                                     s/ Todd M. Friedman, Esq
                                       Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
